DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on September 16, 2022 regarding Application No. 17/445,772.  Applicants amended claims 1-6, 10, 11, 13-15, and 17-20.  Claims 1-20 are pending.


Priority
This application claims benefit of Priority under 35 U.S.C. §119 (e) from provisional U.S. Patent Application No. 63/129,235, filed on December 22, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.


Response to Arguments
Applicants’ argument regarding objections to the drawings (Remarks, p. 8) has been fully considered and is persuasive with respect to features of claims 2, 6, 8-11, and 13.  However, as the invention regards “improv[ing] the efficiency of using the electronic device by controlling the look and feel of a conversation in an eyewear device and selectively bringing into view relevant portions of the conversation” ([0016] of the original specification), the argument is not persuasive with respect to features of claims 3, 4, 7, 14, 15, and 17 and thus, the corresponding objections are maintained.

Applicants’ amendments to claims 5, 18, and 19 and remark (Remarks, p. 8) regarding objections to the claims are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ arguments filed on September 16, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding Lacey, Scapel, and Fusanobu and “’displaying the second virtual conversation object at a second location in three-dimensional space that is closer to a user of an eyewear device than the first location without overlapping any portion of the first message of the first virtual conversation object, wherein the second message of the second virtual conversation object is entirely visible and appears at the second location closer to the user simultaneously with the first message remaining entirely visible and appearing at the first location such that entire contents of both the first and second messages are visible to the user at different 3D locations,’ as recited by the amended independent claims” (Remarks, p. 9), the Office respectfully disagrees and submits that the recited features are taught and/or suggested by the cited references, as discussed below and in the rejections.

In response to Applicants’ argument regarding Fusanobu, “a system in which an unread message 51 overlaps other messages (see, FIGS. 14 and 15 of Fusanobu)”, and “displaying the second virtual conversation object at a second location in three-dimensional space that is closer to a user of an eyewear device than the first location without overlapping any portion of the first message of the first virtual conversation object” (underline emphasis in the original) (Remarks, p. 9), the Office respectfully submits that the argument is not commensurate with the claim language and the rejections.  More specifically, figure 14 and paragraphs [0018], [0148], and [0152] of Fusanobu teach “displaying the second conversation object at a second location that is closer to a user of an eyewear device than the first location  without overlapping any portion of a first message of the first conversation object” (e.g., in talk room B, displaying balloon 60 with unread message 51 associated with an earlier timestamp displayed closer to the front/more forward than balloon 60 with unread message 51 displayed second closest to the front/less forward without overlapping any portion of the unread message 51 of the balloon 60 with unread message 51 displayed second closest to the front/less forward).  This, in combination with the virtual object, location, three-dimensional space, and eyewear device taught by Lacey and the second conversation object, device, location, and first message taught by Scapel teaches and/or suggests the recited features.

In response to Applicants’ argument regarding “the messages overlap each other in Fusanobu” and “the second message of the second virtual conversation object is entirely visible and appears at the second location closer to the user simultaneously with the first message remaining entirely visible and appearing at the first location such that entire contents of both the first and second messages are visible to the user at different 3D locations” (underline emphasis in the original), and Lacey, Scapel, and Fusanobu and the claimed features (Remarks, p. 9), the Office respectfully disagrees and submits that the argument is not commensurate with the claim language and rejections and the recited features are taught and/or suggested by the cited references.  More specifically, figure 14 and paragraphs [0148] and [0152] of Fusanobu teach “wherein a second message of the second conversation object is entirely visible and appears at the second location closer to the user simultaneously with the first message remaining entirely visible and appearing at the first location such that entire contents of both the first and second messages are visible to the user at different locations” (e.g., in talk room B, unread message 51 of the balloon 60 with unread message 51 displayed closer to the front/more forward than balloon 60 with unread message 51 displayed second closest to the front/less forward is entirely visible and appears closer to the front/more forward simultaneously with the unread 51 message of the balloon 60 with unread message 51 displayed second closest to the front/less forward remaining entirely visible and appearing second closest/less forward such that the entire character contents of both the first and second unread messages 51 are visible to the user at different locations.  This, in combination with the virtual object, location, and 3D location taught by Lacey combined with the first and second messages, second conversation object, and location taught by Scapel teaches and/or suggests the recited features.

In response to Applicants’ argument regarding Langholz, Powderly, Moore, Rochford, Yang, Schwarz, Batra, Chaudhri, and Sakurai, “these features”, and withdrawal of Section 103 rejections (Remarks, pp. 9-10), without conceding the argument, the Office respectfully submits that the recited features are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claims 1, 19 and 20 are not allowable.  In addition, claims depending from newly amended independent claim 1 are not allowable by virtue of their individual dependencies from newly amended independent claim 1, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1-20 are not allowable.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 3, 4, 7, 14, 15, and 17 must be shown or the feature(s) canceled from the claim(s).  (See Response to Arguments section above).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicants will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 19 and 20 are objected to because “3D” in the last line of each claim should be changed to identify the corresponding term.  The Office suggests “three-dimensional (3D) space” in the third line of the last limitation for consistency with the same term in claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10, 12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey et al. in US 2019/0362557 A1 (hereinafter Lacey) in view of Scapel et al. in US 2018/0335930 A1 (hereinafter Scapel), in further view of Fusanobu et al. in JP 2018-32329 A (hereinafter Fusanobu; a full machine translation and original copy was provided with the June 17, 2022 Office action).

Regarding claim 1, Lacey (FIGs. 2A-B and 12B) teaches:
A method (see [0005]) comprising: 
receiving, by one or more processors (processor 128; FIG. 2B, [0109], and [0506], see also FIG. 2A, [0101], [0434], and [0499]) of an eyewear device (head mounted wearable component 58; FIG. 2B and [0105], see also FIG. 2A), a request to access a conversation interface (messaging application interface; see FIG. 12B and [0175] (e.g., access using hand or finger gestures to launch a messaging application; see FIG. 2B, [0109], [0175], [0180], [0181], [0187], and [0506], see also FIG. 2A, [0101], [0434], and [0499]); 
a plurality of virtual objects (see FIG. 12B, [0175], and [0176]); 
displaying a virtual object of the plurality of virtual objects at a location in three-dimensional space (see FIG. 12B, [0003], [0175], and [0176]); and
3D location (of the virtual object; see FIG. 12B, [0175], and [0176]).  
 	However, it is noted that Lacey does not teach:
in response to receiving the request, retrieving, by the one or more processors of the eyewear device, a plurality of virtual conversation objects associated with the conversation interface; 
displaying a first virtual conversation object of the plurality of virtual conversation objects at a first location in three-dimensional space, the first virtual conversation object comprising a first message; 
determining that a second virtual conversation object of the plurality of virtual conversation objects is associated with an earlier timestamp than the first virtual conversation object, the second virtual conversation object comprising a second message
	Scapel (FIGs. 1A and 6A-C) teaches:
in response to receiving a request (tap gesture 606 request; FIG. 6B and [0221], see also FIG. 6A and [0220]), retrieving, by one or more processors (processor 120; see FIG. 1A and [0072]) of a device (device 600; FIG. 6B and [0221]), a plurality of conversation objects (previously exchanged messages 610-1 to 610-3; FIG. 6C and [0222]) associated with a conversation interface (messaging interface 608; FIG. 6C and [0222]) (FIGs. 1A and 6B-C, [0072], [0221], and [0222]); 
displaying a first conversation object (previously exchanged message 610-3; FIG. 6C and [0222]) of the plurality of conversation objects (previously exchanged messages 610-1 to 610-3) at a location (previously exchanged message 610-3 location; see FIG. 6C) (FIG. 6C), the first conversation object comprising a first message (“YEP!... CAN’T WAIT!”; FIG. 6C); 
determining that a second conversation object (previously exchanged message 610-2; FIG. 6C and [0222]) of the plurality of conversation objects (previously exchanged messages 610-1 to 610-3) is associated with an earlier timestamp than the first conversation object (previously exchanged message 610-3) (i.e., determining in displaying previously exchanged message 610-2 above previously exchanged message 610-3; see FIG. 6C), the second conversation object comprising a second message (“HI JANE!... LATER?”; FIG. 6C).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey to include: the features taught by Scapel, so a user is able to view a previous message communication.
	However, it is noted that Lacey as modified by Scapel does not teach:
displaying a first virtual conversation object of the plurality of virtual conversation objects at a first location in three-dimensional space;
in response to determining that the second virtual conversation object is associated with the earlier timestamp than the first virtual conversation object, displaying the second virtual conversation object at a second location in three-dimensional space (3D) that is closer to a user of the eyewear device than the first location without overlapping any portion of the first message of the first virtual conversation object, wherein the second message of the second virtual conversation object is entirely visible and appears at the second location closer to the user simultaneously with the first message remaining entirely visible and appearing at the first location such that entire contents of both the first and second messages are visible to the user at different 3D locations.  
	Fusanobu (FIGs. 14 and 15) teaches:
displaying a first conversation object (talk room A balloon 60 with unread message 51 in the middle; FIG. 15, [0156], and [0157], see also FIG. 14, [0148], and [0152] (talk room B balloon 60 with unread message 51 less closer to the front/less forward)) of a plurality of conversation objects (balloons 60 with unread messages 51); FIG. 15, [0156], and [0157], see also FIG. 14, [0148], and [0152]) at a first location (second nearest to the front; FIG. 15 and [0157], see also FIG. 14 and [0152]);
in response to determining that a second conversation object (talk room A balloon 60 with unread message 51 nearest to the front; FIG. 15, [0156], and [0157], see also FIG. 14, [0148], and [0152] (talk room B balloon 60 with unread message 51 closer to the front/more forward)) is associated with an earlier timestamp (earlier transmission time; [0157], see also [0152]) than the first conversation object (talk room A balloon 60 with unread message 51 in the middle in FIG. 15, see also talk room B balloon 60 with unread message 51 less closer to the front/less forward in FIG. 14), displaying the second conversation object (talk room A balloon 60 with unread message 51 nearest to the front in FIG. 15, see also talk room B balloon 60 with unread message 51 closer to the front/more forward in FIG. 14) at a second location (nearest to the front; FIG. 15 and [0157], see also FIG. 14 and [0152]) that is closer to a user of an eyewear device (terminal 20; FIG. 1 and [0018] (“Examples include… eyewear devices”)) than the first location (second nearest to the front in FIG. 15, see also FIG. 14) (in response to determining in displaying an earlier conversation object nearest to the front, closer to a user, than a later conversation object; FIG. 15, [0156], and [0157] (“Note that the unread message 51 displayed at the highest level (nearest to the front) in the talk list 40 may be a message in which the time transmitted from the transmission source terminal 20 is oldest among the unread messages 51.”), see also FIG. 14 and [0152]) without overlapping any portion of a first message of the first conversation object (talk room B unread message 51 of the first conversation object; FIG. 14, [0148], and [0152]]) (FIG. 14 and [0152]), wherein a second message of the second conversation object (talk room B unread message 51 of the second conversation object; FIG. 14, [0148], and [0152]) is entirely visible (FIG. 14) and appears at the second location closer to the user simultaneously with the first message remaining entirely visible and appearing at the first location (FIG. 14) such that entire contents of both the first and second messages (characters of the first and second messages; FIG. 14) are visible to the user at different locations (FIG. 14) (FIG. 14).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel to include: the features taught by Fusanobu, such that Lacey as modified teaches: in response to receiving the request, retrieving, by the one or more processors of the eyewear device, a plurality of virtual conversation objects associated with the conversation interface (request, one or more processors, eyewear device, plurality of virtual objects, and conversation interface taught by Lacey combined with the request, one or more processors, device, plurality of conversation objects, and conversation interface taught by Scapel); displaying a first virtual conversation object of the plurality of virtual conversation objects at a first location in three-dimensional space (virtual object, plurality of virtual objects, location, and three-dimensional space taught by Lacey combined with the first conversation object, plurality of conversation objects, and location taught by Scapel and first conversation object, plurality of conversation objects, and first location taught by Fusanobu), the first virtual conversation object comprising a first message (virtual object taught by Lacey combined with the first conversation object and first message taught by Scapel); determining that a second virtual conversation object of the plurality of virtual conversation objects is associated with an earlier timestamp than the first virtual conversation object (virtual object and plurality of virtual objects taught by Lacey combined with the first and second conversation objects, plurality of conversation objects, and earlier timestamp taught by Scapel), the second virtual conversation object comprising a second message (virtual object taught by Lacey combined with the second conversation object and second message taught by Scapel); and in response to determining that the second virtual conversation object is associated with the earlier timestamp than the first virtual conversation object, displaying the second virtual conversation object at a second location in three-dimensional space (3D) that is closer to a user of the eyewear device than the first location without overlapping any portion of the first message of the first virtual conversation object (virtual object, location, three-dimensional space, and eyewear device taught by Lacey combined with the first and second conversation objects, earlier timestamp, device, location, and first message taught by Scapel and the first and second conversation objects, earlier timestamp, first and second locations, user, eyewear device, and first message taught by Fusanobu), wherein the second message of the second virtual conversation object is entirely visible and appears at the second location closer to the user simultaneously with the first message remaining entirely visible and appearing at the first location such that entire contents of both the first and second messages are visible to the user at different 3D locations (virtual object, location, and 3D location taught by Lacey combined with the first and second messages, second conversation object, and location taught by Scapel and the first and second messages, second conversation object, first and second locations, entire contents, user, and different locations taught by Fusanobu), so a user is able to view messages in chronological order.


	Regarding claim 8, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 1, wherein the request comprises a gesture (Lacey: a hand or finger gesture; [0175], [0180], and [0181]; see also Scapel: tap gesture 606; FIG. 6B and [0221], see also FIG. 6A and [0220]) performed by the user (Lacey: [0175], [0180], and [0181]; see also Scapel: FIG. 6B and [0221], see also FIG. 6A and [0220]).  
	The motivation to combine the references is to enable gesture input.

	Regarding claim 10, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 1, wherein the receiving the request comprises: 
detecting, by the one or more processors, a body part of a user (Lacey: hand or finger of a user; FIGs. 42A-C and [0387]) within view of the eyewear device (Lacey: head mounted wearable component 58) (Lacey: [0387] and [0506], see also FIG. 4, [0098], and [0099]); 
detecting, by the one or more processors, that the body part (Lacey: hand or finger) has performed a given motion (Lacey: given microgesture motion; FIGs. 42A-C and [0387]) (Lacey: [0387] and [0506]); and 
determining, by the one or more processors, that the given motion (Lacey: microgesture motion) performed by the body part (Lacey: hand or finger) corresponds to a predetermined motion (Lacey: recognized microgesture motion; [0387]) associated with the request to access the conversation interface (Lacey: messaging application interface) (Lacey: e.g., access using a hand or finger gesture to launch a messaging application; see [0175], [0180], [0181], [0187], [0387], and [0506]).  

Regarding claim 12, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 1, further comprising: 
displaying one or more media asset objects (Scapel: animated virtual avatar 700; FIG. 7A and 7H, [0249], and [0251]) together with the plurality of virtual conversation objects (Lacey: plurality of virtual objects; Scapel: plurality of conversation objects (previously exchanged messages 610-1 to 610-3); Fusanobu: plurality of conversation objects (balloons 60 with unread messages 51); FIG. 15, [0156], and [0157], FIG. 14, [0148], and [0152]).  
	The motivation to combine the references is to enhance messages by providing a messaging media asset object.

	Regarding claim 16, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 1, wherein the plurality of virtual conversation objects (Lacey: plurality of virtual objects; Scapel: plurality of conversation objects (previously exchanged messages 610-1 to 610-3); Fusanobu: plurality of conversation objects (balloons 60 with unread messages 51); FIG. 15, [0156], and [0157], see also FIG. 14, [0148], and [0152]) comprise chat bubbles (Scapel: previously exchanged messages 610-1 to 610-3 chat bubbles; see FIG. 6C; see also Fusanobu: unread messages 51 balloons 60; FIG. 15, [0156], and [0157], see also FIG. 14, [0148], and [0152]).  
	The motivation to combine the references is to provide graphical representation of conversation between participants.


Regarding claim 19, this claim is rejected under similar rationale as claim 1 above.
However, it is noted that claim 19 differs from claim 1 above in that the following are recited:
A system comprising: 
a storage device of an eyewear device; and 
a processor of the eyewear device configured to perform operations comprising:.
	Lacey (FIGs. 2A-B) teaches:
A system (see [0005]) comprising: 
a storage device (see [0508]) of an eyewear device (head mounted wearable component 58; FIG. 2B and [0105], see also FIG. 2A) (see FIG. 2B, [0105], [0506], and [0508], see also FIG. 2A and [0101]); and 
a processor (processor 128; FIG. 2B, [0109], and [0506], see also FIG. 2A, [0101], [0434], and [0499]) of the eyewear device (head mounted wearable component 58) configured to perform operations comprising: (see FIG. 2B, [0109], and [0506], see also FIG. 2A, [0101], [0434], and [0499]).

	Regarding claim 20, this claim is rejected under similar rationale as claim 1 above.
	However, it is noted that claim 20 differs from claim 1 above in that the following are recited:
A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:.


	Lacey (FIGs. 2A-B) teaches:
A non-transitory machine-readable storage medium ([0506]) comprising instructions ([0506]) that, when executed by one or more processors (processor 128; FIG. 2B, [0109], and [0506], see also FIG. 2A, [0101], [0434], and [0499]) of a machine (head mounted wearable component 58; FIG. 2B and [0105], see also FIG. 2A), cause the machine (head mounted wearable component 58) to perform operations comprising: (see FIG. 2B, [0109], and [0506], see also FIG. 2A, [0101], [0434], and [0499]).


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Scapel, in further view of Fusanobu, and in further view of Langholz in US 2015/0271120 A1 (hereinafter Langholz).

Regarding claim 2, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 1 further comprising: 
determining, by the one or more processors, that the first message (Scapel: “YEP!... CAN’T WAIT!”) included in the first virtual conversation object (Lacey: virtual object; Scapel: previously exchanged message 610-3; Fusanobu: talk room A balloon 60 with unread message 51 in the middle in FIG. 15, see also talk room B balloon 60 with unread message 51 less closer to the front/less forward in FIG. 14) was sent by a first participant (Scapel: “Jane” – sender of message 610-3; see FIG. 6C) in the conversation interface (Lacey: messaging application interface; Scapel: messaging interface 608) (Scapel: determining in displaying of previously exchanged message 610-3 on the right side of the area 609 of the messaging interface 608; see FIG. 6C and [0072]).  
	The motivation to combine the references is to inform message participants of the sender of a message (i.e., a message from a participant is presented on one side of a conversation interface and a message from another participant is presented on the other side of the conversation interface).
However, it is noted that Lacey as modified by Scapel and Fusanobu does not teach:
determining, by the one or more processors, that the first participant is accessing the conversation interface on a given eyewear device.
	Langholz (Figs. 3A and 9) teaches:
determining, by one or more processors (802; Fig. 8 and [0121], see also [0036] and [0112]), that a first participant (a sender of a message 306; see [0051]) is accessing a conversation interface (user interface 300; Fig. 3A and [0051]) on a given device ([0064] (“the user interface 300 can include device tags that indicate a type of device from which a given message was sent…. [T]he device tags can indicate a brand of device from which a given message was sent.”) (see Fig. 3A, [0064], and [0121], see also Fig. 9 and [0140]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel and Fusanobu to include: the features taught by Langholz, such that Lacey as modified teaches: determining, by the one or more processors, that the first participant is accessing the conversation interface on a given eyewear device (one or more processors, first participant, conversation interface, and eyewear device taught by Lacey as modified by Scapel and Fusanobu combined with determining, one or more processors, first participant, conversation interface, and given device taught by Langholz) to inform message participants of a type of device from which a message was sent.
Regarding claim 3, Lacey as modified by Scapel, Fusanobu, and Langholz teaches:
The method of claim 2, further comprising: 
generating for display , by the one or more processors, an indicator (Langholz: device tag; [0064]) with the first virtual conversation object (Lacey: virtual object; Scapel: first conversation object (previously exchanged message 610-3); Fusanobu: first conversation object (balloon 60 with unread message 51 in the middle); Langholz: a first conversation object (a message 306; FIG. 3A and [0051]) representing a type of device ([0064] (“the user interface 300 can include device tags that indicate a type of device from which a given message was sent…. [T]he device tags can indicate a brand of device from which a given message was sent.”)) being used by the first participant (Langholz: message 306 sender) to access the conversation interface (Lacey: messaging application interface; Scapel: messaging interface 608; Langholz: user interface 300) (Langholz: see FIG. 3A, [0064], and [0121], see also [0068]).  

Regarding claim 4, Lacey as modified by Scapel, Fusanobu, and Langholz teaches:
The method of claim 3, wherein the indicator (Langholz: device tag) represents the given eyewear device (Lacey: eyewear device (head mounted wearable component 5B); Langholz: given device) (Langholz: see FIG. 3A and [0064]) and the method further comprises: 
changing, by the one or more processors, the indicator (Langholz: device tag) to represent a smart phone (Langholz: smart phone client device 906; FIG. 9 and [0140]) in response to determining that the first participant (Langholz: message 306 sender) has switched to accessing the conversation interface (Lacey: messaging application interface; Scapel: messaging interface 608; Langholz: user interface 300) from the smart phone (Langholz: smart phone client device 906) (Langholz: see [0064] (“the user interface 300 can include device tags that indicate a type of device from which a given message was sent. For example, the device tags can indicate whether a given message was sent from a mobile device….”), [0068] (“upon identifying a change in the status of most recent message 306a… the GUI updater 222 can update the status information line 320 associated with the message 306a…. [W]hen the status information line 320 includes other status information (e.g.,… device tags), the GUI updater 222 can also… update, or revise this additional information.”), and [0121]) (i.e., switching accessing the conversation interface from the eyewear device taught by Lacey to accessing the conversation interface from a smart phone taught by Langholz).  
	The motivation to combine the references is to inform message participants of the status of a type of device from which a message participant accesses a conversation interface.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Scapel, in further view of Fusanobu, and in further view of Lee et al. in US 2019/0310757 A1 (hereinafter Lee).

	Regarding claim 5, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 1, further comprising: 
angling the plurality of virtual conversation objects (Lacey: plurality of virtual objects; Scapel: plurality of conversation objects (previously exchanged messages 610-1 to 610-3); Fusanobu: plurality of conversation objects (balloons 60 with unread messages 51); FIG. 15, [0156], and [0157]) along a z-axis which represents a distance towards or away from the user (Fusanobu: user of terminal 20) (Fusanobu: see FIG. 15).  
	The motivation to combine the references is to inform a user of a number of conversation object.
	However, it is noted that Lacey as modified by Scapel and Fusanobu does not teach:
wherein a top portion of the first virtual conversation object is displayed at a 3D position that is further away from the user than a 3D position of a bottom portion of the first virtual conversation object.
	Lee teaches:
wherein a top portion of a first virtual conversation object (a message; FIG. 20 and [0083]) is displayed at a 3D position (FIG. 20 and [0083]) that is further away from a user than a 3D position (FIG. 20 and [0083]) of a bottom portion of the first virtual conversation object (see FIG. 20, [0021] (“A first piece of data may be at a 45 degree angle from the user….”), and [0083], see also FIGs. 2A and 37, [0016], and [0122]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel and Fusanobu to include: the features taught by Lee, to position messages.  (Lee: [0021]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Scapel, in further view of Fusanobu, and in further view of Powderly et al.in US 2017/0287225 A1 (hereinafter Powderly).

Regarding claim 6, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 1, further comprising: 
identifying, by the one or more processors, a given virtual conversation object (Lacey: given virtual object; [0211]; Scapel: a given conversation object (one of previously exchanged messages 610-1 to 610-3); FIG. 6C and [0222]; Fusanobu: a given conversation object (one of balloon 60 with unread message 51); FIG. 15, [0156], and [0157]) of the plurality of virtual conversation objects (Lacey: plurality of virtual objects; Scapel: plurality of conversation objects (previously exchanged messages 610-1 to 610-3); Fusanobu: plurality of conversation objects (balloons 60 with unread messages 51); FIG. 15, [0156], and [0157]) that is within a threshold distance (Lacey: threshold distance between virtual objects and a user; [0211]) (Lacey: [0211] and [0506], see also FIG. 21, [0187], and [0255]); and 
performing, by the one or more processors, a function (Lacey: [0187], see also [0005]; see also Scapel: sending a message 610-4; FIGs. 6E-F and [0224]) associated with the given virtual conversation object (Lacey: given virtual object; Scapel: a given conversation object (one of previously exchanged messages 610-1 to 610-3); Fusanobu: a given conversation object (one of balloon 60 with unread message 51)) that is within the threshold distance (Lacey: threshold distance between virtual objects and a user) in response to detecting a gesture (Lacey: a hand or finger gesture; [0180] and [0181]) from the user (Lacey: see [0005], [0175], [0180], [0181], [0187], and [0506]; see also Scapel: FIGs. 6E-F, [0072], and [0224]).
	The motivation to combine the references is to send a message.

	However, it is noted that Lacey as modified by Scapel and Fusanobu does not teach:
identifying, by the one or more processors, a given virtual conversation object of the plurality of virtual conversation objects that is within a threshold distance of a center of a display of the eyewear device; and 
performing, by the one or more processors, a function associated with the given virtual conversation object that is within the threshold distance of the center of the display in response to detecting a gesture from the user.  
Powderly (FIGs. 2 and 12B) teaches:
identifying, by one or more processors ([0280]), a given virtual object (object 1230a; FIG. 12B and [0130]) of a plurality of virtual objects (group 1230 of objects; FIG. 12B and [0130]) that is within a threshold distance (threshold distance between distal end 1228b and proximal end 1228a; FIG. 12B and [0120]) of a center of a display (display 220; FIG. 2 and [0037]) of an eyewear device (FIG. 2 and [0037]) (see FIGs. 2 and 12B, [0004], [0037] (head mounted display worn on the head of a user), [0101], [0105]-[0107], [0118] (proximal end 1228a of cone 1220 with its origin between the user’s eyes), and [0280], see also [0108], [0120], [0130], [0142], and [0145]); and 
performing, by the one or more processors, a function ([0145]) associated with the given virtual object (object 1230a) that is within the threshold distance (distal end 1228b to proximal end 1228a threshold distance) of the center of the display (display 220) in response to detecting a gesture from a user ([0145] and [0280], see also [0142]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel and Fusanobu to include: the features taught by Powderly, such that Lacey as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar methods in the same way.  More specifically, a method that includes identifying a given virtual object and performing a function associated with the given virtual object taught by Powderly (see FIG. 12B, [0003], [0118], [0120], [0130], and [0145]) is comparable to the method that includes identifying a given virtual conversation object and performing a function associated with the given virtual conversation object taught by Lacey as modified by Scapel and Fusanobu because they are methods that include identifying a given virtual object and performing a function associated with the given virtual object.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel and Fusanobu to include: the features taught by Powderly, with the predictable result of providing a method that includes identifying a given virtual object and performing a function associated with the given virtual object.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Scapel, in further view of Fusanobu, in further view of Powderly, and in further view of Moore et al. in US 2010/0125811 A1 (hereinafter Moore).

Regarding claim 7, Lacey as modified by Scapel, Fusanobu, and Powderly teaches:
The method of claim 6.  
	However, it is noted that Lacey as modified by Scapel, Fusanobu, and Powderly does not teach:
wherein the function comprises generating a message for transmission to one or more participants in the conversation interface.

	Moore (Figures 9E-F) teaches:
wherein a function comprises generating a message (pre-defined response 9110-1; Figure 9E and [0209]) for transmission to one or more participants (recipient “Jane Doe” of the pre-defined response 9110-1; see Figures 9E-F) in a conversation interface (Figure 9E and [0209], see also Figure 9F and [0210]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel, Fusanobu, and Powderly to include: the features taught by Moore, such that Lacey as modified teaches: the claimed features, so a user can quickly and easily reply to a message by sending a pre-defined response.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Scapel, in further view of Fusanobu, and in further view of Rochford et al. in US 2019/0019508 A1 (hereinafter Rochford).

	Regarding claim 9, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 8.  
	However, it is noted that Lacey as modified by Scapel and Fusanobu does not teach:
wherein the gesture comprises tapping on the eyewear device.
Rochford (FIG. 3) teaches:
wherein a gesture comprises tapping on an eyewear device (head mounted display 310; FIG. 3 and [0061]) ([0061] (“the user taps on the head mounted display 310 as an input gesture”).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel and Fusanobu to include: the features taught by Rochford, such that Lacey as modified teaches: the claimed features, so a user can enter input by tapping on an eyewear device.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Scapel, in further view of Fusanobu, and in further view of Yang et al. in US 2019/0369839 A1 (hereinafter Yang).

Regarding claim 11, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 1, further comprising: 
detecting, by the one or more processors, a body part of a user (Lacey: hand or finger of a user; FIGs. 42A-C and [0387]) within view of the eyewear device (Lacey: head mounted wearable component 58) (Lacey: [0387] and [0506], see also FIG. 4, [0098], and [0099]); 
detecting, by the one or more processors, that the body part (Lacey: hand or finger) has performed a given motion (Lacey: given microgesture motion; FIGs. 42A-C and [0387]) within a distance of a given virtual conversation object (Lacey: given virtual object; [0211]; Scapel: a given conversation object (one of previously exchanged messages 610-1 to 610-3); FIG. 6C and [0222]; Fusanobu: a given conversation object (one of balloon 60 with unread message 51); FIG. 15, [0156], and [0157]) (Lacey: [0387] and [0506]); and 
performing, by the one or more processors, a function (Lacey: [0187], see also [0005]; see also Scapel: sending a message 610-4; FIGs. 6E-F and [0224]) associated with the given virtual conversation object (Lacey: given virtual object; Scapel: a given conversation object (one of previously exchanged messages 610-1 to 610-3); Fusanobu: a given conversation object (one of balloon 60 with unread message 51)) that is within the distance of the given motion (Lacey: given microgesture motion) that was performed (Lacey: [0005], [0175], [0180], [0181], [0187], [0211], [0387], and [0506]; see also Scapel: FIGs. 6E-F, [0072], and [0224]).  
	The motivation to combine the references is to send a message.
	However, it is noted that Lacey as modified by Scapel and Fusanobu does not teach:
detecting, by the one or more processors, that the body part has performed a given motion within a threshold distance of a given virtual conversation object; and 
performing, by the one or more processors, a function associated with the given virtual conversation object that is within the threshold distance of the given motion that was performed.
	Yang (FIGs. 1, 2, and 21) teaches:
detecting, by one or more processors (2192; FIG. 21 and [0237]), that a body part (finger 106 of a user’s hand; FIG. 1 and [0070]) has performed a given motion (gesture; [0077]) within a threshold distance (threshold 104; FIG. 1, [0067], [0073], and [0081] (“the threshold 104 may be defined as a distance from the surface of the virtual object 102”)) of a given virtual object (given virtual object 102; see FIGs. 1 and 21, [0064], [0071]-[0075], and [0237]) ([0073] and [0077], see also [0007], [0009], and [0011]); and 
performing, by the one or more processors, a function ([0078] and [0079], see also [0105] and [0122]) associated with the given virtual object (given virtual object 102) that is within the threshold distance (threshold 104) of the given motion (gesture) that was performed ([0075] and [0237], see also [0071]-[0075]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel and Fusanobu to include: the features taught by Yang, such that Lacey as modified teaches: detecting, by the one or more processors, that the body part has performed a given motion within a threshold distance of a given virtual conversation object (detecting taught by Lacey as modified by Scapel and Fusanobu combined with detecting taught by Yang); and performing, by the one or more processors, a function associated with the given virtual conversation object that is within the threshold distance of the given motion that was performed (performing taught by Lacey as modified by Scapel and Fusanobu combined with performing taught by Yang), because such a modification is based on the use of known techniques to improve similar methods in the same way.  More specifically, a method that includes interacting with a given virtual object taught by Yang (see FIGs. 1 and 2, [0006], and [0007]) is comparable to the method that includes interacting with a given virtual conversation object taught by Lacey as modified by Scapel and Fusanobu (see discussion above, see also Lacey: [0003] and [0005]) because they are methods that include interacting with a given virtual object.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel and Fusanobu to include: the features taught by Yang, with the predictable result of providing a method for interacting with a given virtual object.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Scapel, in further view of Fusanobu, in further view of Schwarz et al. in US 2018/0046245 A1 (hereinafter Schwarz), and in further view of Powderly.

Regarding claim 13, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 12, further comprising: 
in response to detecting a gesture (Lacey: a hand or finger gesture; [0180] and [0181]) from the user (Lacey: see [0180] and [0181]): 
performing, by the one or more processors, a first function (Lacey: function; [0187], see also [0005]; see also Scapel: first function (sending a message 610-4); FIGs. 6E-F and [0224]) associated with a given virtual conversation object (Lacey: given virtual object; [0211]; Scapel: a given conversation object (one of previously exchanged messages 610-1 to 610-3); FIG. 6C and [0222]; Fusanobu: a given conversation object (one of balloon 60 with unread message 51); FIG. 15, [0156], and [0157]) (Lacey: [0005], [0175], [0180], [0181], [0187], and [0506]; see also Scapel: FIGs. 6E-F, [0072], and [0224]); and 
performing, by the one or more processors, a second function (Lacey: function; [0187], see also [0005]; Scapel: second function (play animated virtual avatar 700); FIG. 7A and [0249]) associated with a given media asset object (Scapel: animated virtual avatar 700; FIG. 7A and 7H, [0249], and [0251]) of the one or more media asset objects (animated virtual avatar 700) (Scapel: [0072] and [0249]).  
	The motivations to combine the references is to send a message and play an animated virtual avatar.
	However, it is noted that Lacey as modified by Scapel and Fusanobu does not teach:
performing, by the one or more processors, a first function associated with a given virtual conversation object in response to determining that the given virtual conversation object is closer to a center of a display of the eyewear device than the one or more media asset objects; and 
performing, by the one or more processors, a second function associated with a given media asset object of the one or more media asset objects in response to determining that the given media asset object is closer to the center than the given virtual conversation object.
	Schwarz (FIGs. 2A-B) teaches:
performing, by one or more processors ([0080], see also [0031]), a function ([0038] and [0056]) associated with a given object (object portrayed as a soda can 220a; FIG. 2B and [0059]) in response to determining that the given object (soda can 220a) is closer to a user (hand 240 of a user; FIG. 2B and [0061]) than the one or more other objects (objects portrayed as soda cans 220b and 220c; FIG. 2B and [0059]) ([0043], [0061], and [0080]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel and Fusanobu to include: the features taught by Schwarz, to identify a given object from one or more other objects according to a natural interaction methodology for interacting with the virtual objects ([0004] and [0060]).


	However, it is noted that Lacey as modified by Scapel, Fusanobu, and Schwarz does not teach:
performing, by the one or more processors, a first function associated with a given virtual conversation object in response to determining that the given virtual conversation object is closer to a center of a display of the eyewear device than the one or more media asset objects; and 
performing, by the one or more processors, a second function associated with a given media asset object of the one or more media asset objects in response to determining that the given media asset object is closer to the center than the given virtual conversation object.
Powderly (FIGs. 2 and 12B) teaches:
performing, by one or more processors ([0280]), a function ([0145]) associated with a given object (object 1230a; FIG. 12B and [0130]) in response to determining that the given object (object 1230a) is within a threshold distance (threshold distance between distal end 1228b and proximal end 1228a; FIG. 12B and [0120]) of a center of a display (display 220; FIG. 2 and [0037]) of an eyewear device (FIG. 2 and [0037]) (see FIGs. 2 and 12B, [0004], [0037] (head mounted display worn on the head of a user), [0101], [0105]-[0107], [0118] (proximal end 1228a of cone 1220 with its origin between the user’s eyes), and [0280], see also [0108], [0120], [0130], [0142], and [0145]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel, Fusanobu, and Schwarz to include: the features taught by Powderly, such that Lacey as modified teaches: performing, by the one or more processors, a first function associated with a given virtual conversation object in response to determining that the given virtual conversation object is closer to a center of a display of the eyewear device than the one or more media asset objects (performing, by the one or more processors, a first function associated with a given virtual conversation object taught by Lacey as modified by Scapel and Fusanobu combined with performing, by one or more processors, a function associated with a given object in response to determining that the given object is closer to a user than one or more other objects taught by Schwarz and performing, by one or more processors, a function associated with a given object in response to determining that the given object is within a threshold distance of a center of a display of an eyewear device taught by Powderly; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use); and performing, by the one or more processors, a second function associated with a given media asset object of the one or more media asset objects in response to determining that the given media asset object is closer to the center than the given virtual conversation object (performing, by the one or more processors, a second function associated with a given media asset object of the one or more media asset objects taught by Lacey as modified by Scapel and Fusanobu combined with performing, by one or more processors, a function associated with a given object in response to determining that the given object is closer to a user than one or more other objects taught by Schwarz and performing, by one or more processors, a function associated with a given object in response to determining that the given object is within a threshold distance of a center of a display of an eyewear device taught by Powderly; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), because such a modification is based on the use of known techniques to improve similar methods in the same way.  More specifically, the method that includes identifying a given object taught by Powderly (see FIG. 12B, [0003], [0118], [0120], [0130], and [0145]) is comparable to the method that includes identifying a given virtual conversation object taught by Lacey as modified by Scapel, Fusanobu, and Schwarz because they are methods that include identifying a given object.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel, Fusanobu, and Schwarz to include: the features taught by Powderly, with the predictable result of providing a method that includes identifying a given object as described.

Regarding claim 14, Lacey as modified by Scapel, Fusanobu, Schwarz, and Powderly teaches:
The method of claim 13, further comprising: 
generating, by the one or more processors, a display of a cursor (Powderly: [0125]) associated with the given media asset object (Scapel: animated virtual avatar 700; Powderly: a given object) or the given virtual conversation object (Lacey: given virtual object; Scapel: a given conversation object (one of previously exchanged messages 610-1 to 610-3); Fusanobu: a given conversation object (one of balloon 60 with unread message 51); Powderly: a given object) to indicate whether the first function (Lacey: function; see also Scapel: first function (sending a message 610-4)) or the second function (Lacey: function; Scapel: second function (play animated virtual avatar 700)) will be performed in response to receiving the gesture (Lacey: a hand or finger gesture) from the user (Lacey: user) (Powderly: [0105]-[0107], [0125], [0130], [0145], and [0280]).  
	The motivation to combine the references is to provide a focus indicator.  (Powderly: see [0125]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Scapel, in further view of Fusanobu, in further view of Schwarz, in further view of Powderly, and in further view of Batra et al. in US 2005/0160451 A1 (hereinafter Batra).

Regarding claim 15, Lacey as modified by Scapel, Fusanobu, Schwarz, and Powderly teaches:
The method of claim 14.  
	However, it is noted that Lacey as modified by Scapel, Fusanobu, Schwarz, and Powderly does not teach:
wherein the first function comprises generating, by the one or more processors, a display of a prompt with a first option to generate a private message and a second option to generate a group message.
	Batra (FIGs. 1A, 6C, and 8) teaches:
wherein a first function (send a message corresponding to Send icon 162; FIG. 6C and [0024]) comprises generating, by one or more processors (50; FIG. 1A and [0016]), a display of a prompt (“Send To:” prompt; FIG. 8 and [0024]) with a first option (“Household” icon 184 or “Fred” icon 186; FIG. 8 and [0024]) to generate a private message (private message to “Household” or private message to “Fred”; FIG. 8 and [0024]) and a second option (“All” icon 182; FIG. 8 and [0024]) to generate a group message (group message to “All”; FIG. 8 and [0024]) (i.e., generate a private message in selecting to send a message to “Household” or “Fred” and generate a public message in selecting to send a message to “All”; [0016] and [0024], see also [0023]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel, Fusanobu, Schwarz, and Powderly to include: the features taught by Batra, such that Lacey as modified teaches: wherein the first function comprises generating, by the one or more processors, a display of a prompt with a first option to generate a private message and a second option to generate a group message (first function taught by Lacey as modified by Scapel, Fusanobu, Schwarz, and Powderly combined with the first function, generating a display of a prompt, first and second options, and generate private and group messages taught by Batra), so a user can select whether a message is a private message or a group message.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Scapel, in further view of Fusanobu, and in further view of Chaudhri et al. in US 2020/0034033 A1 (hereinafter Chaudhri).

Regarding claim 17, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 1.
	However, it is noted that Lacey as modified by Scapel and Fusanobu does not teach:
wherein a given one of the virtual conversation objects is animated by the one or more processors zooming in and out periodically or reflecting light off of the given one of the virtual conversation objects in different ways based on an angle formed between a normal of the virtual conversation objects and a center of the eyewear device.
	Chaudhri (Figures 5AN-5AS) teaches:
wherein a given one of conversation objects (“CONGRATS” conversation object; FIGs. 5AN-5AS) is animated by one or more processors (122; FIG. 1A and [0233], see also [0007]) zooming in and out (see Figures 5AN-AS and [0547]) periodically ([0550]) (“CONGRATS” conversation object zoomed in and out in a preview; [0233] and [0550]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel and Fusanobu to include: the features taught by Chaudhri, such that Lacey as modified teaches: wherein a given one of the virtual conversation objects is animated by the one or more processors zooming in and out periodically or reflecting light off of the given one of the virtual conversation objects in different ways based on an angle formed between a normal of the virtual conversation objects and a center of the eyewear device (virtual conversation objects and one or more processors taught by Lacey as modified by Scapel and Fusanobu combined with the given one of conversation objects and animated by one or more processors zooming in and out periodically taught by Chaudhri), to provide a preview of an arriving message with increase visual impact.  (Chaudhri: see [0545]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lacey in view of Scapel, in further view of Fusanobu, and in further view of Sakurai et al. in US 2011/0292177 A1 (hereinafter Sakurai).

Regarding claim 18, Lacey as modified by Scapel and Fusanobu teaches:
The method of claim 1, further comprising: 
generating a conversation interface message (Scapel: message 610-4; FIGs. 6E-F and [0224]) by a participant (Scapel: “Jane” – sender of conversation interface message 610-4; see FIGs. 6C, 6E, and 6F and [0224]) in the conversation interface (Scapel: messaging application interface 608).
	The motivation to combine the references is to generate a conversation interface message by a participant.
	However, it is noted that Lacey as modified by Scapel and Fusanobu does not teach:
determining that the conversation interface message has been generated using a non-eyewear device; 
determining that the conversation interface message is incompatible with being displayed on the eyewear device; and 
notifying the participant that the conversation interface message is incompatible with being displayed on the eyewear device.
	Sakurai teaches:
a content (i.e., content input from a source image display apparatus 1; [0071]) from a non-compatible device (source image display apparatus 1; see [0071] and [0072]) (see [0071] and [0072]); 
determining that the content (source image display apparatus 1 content input) is incompatible with being displayed on a device (image playback apparatus 2 display device; [0072]) (determining in detecting capability (content incompatibility); [0072]); and 
notifying (via alert message; [0072]) a user that the content (source image display apparatus 1 content input) is incompatible with being displayed on the device (image playback apparatus 2 display device) ([0072]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Lacey as modified by Scapel and Fusanobu to include: the features taught by Sakurai, such that Lacey as modified teaches: determining that the conversation interface message has been generated using a non-eyewear device (conversation interface message and eyewear device taught by Lacey as modified by Scapel and Fusanobu combined with the content from a non-compatible device taught by Sakurai; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use); determining that the conversation interface message is incompatible with being displayed on the eyewear device (conversation interface message and eyewear device taught by Lacey as modified by Scapel and Fusanobu combined with determining that the content is incompatible with being displayed on the device taught by Sakurai); and notifying the participant that the conversation interface message is incompatible with being displayed on the eyewear device (participant, conversation interface message, and eyewear device taught by Lacey ad modified by Scapel and Fusanobu combined with notifying a user that the content is incompatible with being displayed on the device taught by Sakurai), to inform a user of incompatibility of a content input with being displayed on a device.  (Sakurai: see [0014] and [0025]).


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/28/2022B